DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for priority to provisional Application No. JP2017-204095 filed on the October 20, 2017.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 recites the limitation “drive source” in line 3, The instant specification defines the drive source as the motor (Paragraph 0050).
Claim 1 recites the limitation “first fixing element” in line 6. The instant specification defines the structure of first fixing element includes the base section and band-like body (Paragraph 0065).
Claim 1 recites the limitation “attachment part” in line 12. The instant specification defines the attachment parts are hook-and-loop fastener attached to the end in the longitudinal direction of the band-like member (Paragraph 0084). 
Claim 2 recites the limitation “attachment securing part(s)” in line 2. The instant specification defines the attachment securing part as a single hook-and-loop fastener (Paragraph 0084).
Claim 2 recites the limitation “attachment part” in line 3. The instant specification defines the attachment parts are hook-and-loop fastener attached to the end in the longitudinal direction of the band-like member (Paragraph 0084).
Claim 4 recites the limitation “first attachment-securing parts” in lines 5 and 6. The instant specification defines the  attachment securing part as a single hook-and-loop fastener (Paragraph 0084).

Claim 4 recites the limitation “second attachment-securing parts” in lines 7 and 8. The instant specification defines the second attachment-securing parts as a single hook-and-loop fastener (Paragraph 0087).
Claim 5 recites the limitation “first fixing element” in line 4. The instant specification defines the structure of first fixing element includes the base section and band-like body (Paragraph 0065).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leuthardt (US 20140277582 A1) .
Regarding Claim 1, Leuthardt discloses a finger exerciser ( BCI/assist device 102; Figure 3; Paragraph 0079) comprising: a frame (body movement assistance component 108: Figure 1; Paragraph 0031, 0074) on which a palm of a subject is to be put (Paragraph 0074); a movable section (finger group movement mechanisms 312a and 312b; Figure 3, 7A, 7B; Paragraph 0074-0078 and 0082) movable relative to the frame by power from a drive source (Paragraph 0008)(central system 120: Figure 1A; Paragraph 0042) , the movable section being configured to move a first finger group (finger group support mechanism 314a and 314b; Figure 3 Paragraph 0074-0076, 0079, 0081-0082)  including at least one hand finger of the subject (Paragraph 0074); a first fixing element (first portion and second portion 315a and 315b; Figure 4; Paragraph 0075-00076) configured to fix a relative position of the first finger group to the movable section (finger group support mechanism 314a and 314; Figure 4; Paragraph 0074-0076, 0079, 0081-0082); and a second fixing element (thumb support mechanism 320; Figure 4; Paragraph 0079-0081)  configured to fix a relative position of a second finger group to the frame the second finger group including at least one hand finger of hand fingers different form the first finger group (Paragraph 0079) the second fixing element including a band-like member (adjustable strap 332a; Figure 7A; Paragraph 0076) having at least two attachment parts apart from each other in a longitudinal direction of the band-like member, the band-like member being configured to be attached to the frame at the at least two attachment parts (See Annotated Figure below; Examiner notes: “attachment” parts is being interpreted as it is attached to the frame at two different locations), the band-like member including a holder whose relative position to the frame is changeable (Figure 7A and 7B), the band-like member being configured to hold the second finger group by the holder in a state where the band-like member is attached to the frame (Figure 7A and 7B) (thumb support mechanism 320; Figure 4; Paragraph 0079-008).  

    PNG
    media_image1.png
    409
    434
    media_image1.png
    Greyscale

Figure A: Adapted Figure 7A from Leuthardt
Regarding Claim 2, Leuthardt discloses the finger exerciser (BCI/assist device 102; Figure 3; Paragraph 0079)  of claim 1,wherein the frame (body movement assistance component 108: Figure 1; Paragraph 0031, 0074)  has attachment-securing parts (adjustable strap 332a and 332b; Figure 7A; Paragraph 0076) at a plurality of locations (Figure 7A), at least one attachment part of the at least two attachment parts being attachable to any one of the attachment-securing parts (Paragraph 0076). 	Regarding Claim 3, Leuthardt discloses the finger exerciser ( BCI/assist device 102; Figure 3; Paragraph 0079)  of claim 1, wherein the holder (finger group support mechanism 314a first portion 315a; Figure 4; Paragraph 0075-0076, 0080) of the band-like member (adjustable strap 332a; Figure 7A; Paragraph 0076)  in the longitudinal direction and is configured to be wrapped around the second finger group to hold the second finger group (Figure 7A and 7B) (thumb support mechanism 320; Figure 4; Paragraph 0079-008). 
Regarding Claim 5 Leuthardt discloses the finger exerciser ( BCI/assist device 102; Figure 3; Paragraph 0079)  of claim 1, wherein the first finger group (finger group support mechanism 314a and 314b; Figure 3; Paragraph 0074) includes four hand fingers which are an index finger, a middle finger, a ring finger, pinky finger (Paragraph 0081), and the first fixing element is configured to fix a relative position of the four hand fingers to the movable section (first portion and second portion 315a and 315b; Figure 4; Paragraph 0075-0076).  
Regarding Claim 6, Leuthardt discloses the finger exerciser ( BCI/assist device 102; Figure 3; Paragraph 0079)  of claim 5, wherein the first fixing element (first portion and second portion 315a and 315b; Figure 4; Paragraph 0075-0076) (finger group support mechanism 314a and 314b; Figure 3 Paragraph 0074-0076, 0079, 0081-0082)   includes a first holder (finger group support mechanism 314a first portion 315a; Figure 4; Paragraph 0075-0076, 0080) configured to hold two adjacent hand fingers of (Paragraph 0081) first portion the four hand fingers and a second holder (finger group support mechanism 314b second portion 315b; Figure 4; Paragraph 0075-0076, 0080) configured to hold two hand fingers other than the two adjacent hand fingers of the four hand fingers (Paragraph 0081).  
Regarding Claim 7, Leuthardt discloses the finger exerciser (BCI/assist device 102; Figure 3; Paragraph 0079)  of claim 1, wherein the first fixing element (first portion and second portion 315a and 315b; Figure 4; Paragraph 0075-0076) includes a base section (hand support mechanism 360; Figure 6; Paragraph 0080) configured to be fixed to the movable section (finger group movement mechanisms 312a and 312b; Figure 3, 7A, 7B; Paragraph 0074-0078 and 0082), and a band-like body configured to be attached to the base section and hold the first finger group between the band-like body and the base section (Figure 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt (US 20140277582 A1) in view of Takeshita (JP2004298355A).
Regarding Claim 4, Leuthardt discloses the finger exerciser ( BCI/assist device 102; Figure 3; Paragraph 0079)  of claim 1, and a band-like member (adjustable strap 332a; Figure 7A; Paragraph 0076) and a frame (body movement assistance component 108: Figure 1; Paragraph 0031, 0074).
Leauthardt does not disclose that the band member includes a first attachment part and a second attachment part. Also, he does not disclose the frame having first attachment-securing parts at a plurality of locations, the first attachment part being attachable to any one of the first attachment-securing parts; and second attachment-securing parts at a plurality of locations, the second attachment part being attachable to any one of the second attachment-securing parts. 
However, Takeshita teaches a band member (fixed belt member 41, 42; Figure 1-4) includes a first attachment part (locking piece 43 and hook-and-loop fastener 44; Figure 1-4) and a second attachment part (locking piece 45 and hook-and-loop fastener 46; Figure 1-4) and the frame (joint fixture 1: Figure 1) has: first attachment-securing parts (loop surface fastener 21; Figure 1-4; description of the preferred embodiments) at a plurality of locations (Figure 1-4), the first attachment part being attachable to any one of the first attachment-securing parts; and second attachment-securing parts at a plurality of locations (Figure 1-7), the second attachment part being attachable to any one of the second attachment-securing parts (Figure 1-7) (description of the preferred embodiments).
Therefore, Leuthardt and Takeshita are considered to be analogous to the claimed invention becausethey are in the same field of finger exercisers . Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the finger exerciser, frame, and band-like member Leuthardt to include a band member (fixed belt member 41, 42; Figure 1-4) includes a first attachment part (locking piece 43 and hook-and-loop fastener 44; Figure 1-4) and a second attachment part (locking piece 45 and hook-and-loop fastener 46; Figure 1-4) and the frame (joint fixture 1: Figure 1) has: first attachment-securing parts (loop surface fastener 21; Figure 1-4; description of the preferred embodiments) at a plurality of locations (Figure 1-4), the first attachment part being attachable to any one of the first attachment-securing parts; and second attachment-securing parts at a  plurality of locations (Figure 1-7), the second attachment part being attachable to any one of the second attachment-securing parts (Figure 1-7) (description of the preferred embodiments) from Takeshita for the purpose of the band like member not to be easily loosened even when used for a long time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. Bonutti (US 20140171847 A1) disclose a finger orthosis. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAP AHMED ELLABIB whose telephone number is (571)272-5879. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAAP AHMED ELLABIB/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785